EXAMINERS AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
This Office Action is in response to applicant’s communication of 12/31/2021.  Currently amended claims 1-21 are pending and in condition for allowance.  See below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

PLEASE HAVE CLAIM 17 DEPEND FROM CLAIM 16.

Please amend claim 17 as follows

17. (amended) The inflatable balloon of claim 16, wherein the at least one fiber is a circumferential fiber, and further comprising a plurality of longitudinal fibers extending at an angle to the at least one circumferential fiber, wherein the at least one circumferential fiber extends over the plurality of longitudinal fibers.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus of an inflatable balloon with “a plurality of longitudinally extending reinforcing strips in the conical section over the plurality of non-woven fibers.” (or the at least one longitudinal fiber as in claim 21). 
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is WENG (US 2009/0038752 A1), however this reference fails to disclose this feature above and the “non woven fibers”, and further the configuration as specified in the applicants claims (see applicant's remarks of 12/361/2021 and pages 5-6 for distinctions)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILLIP A GRAY/Primary Examiner, Art Unit 3783